Lewis, P.,
(dissenting) said :
In this case I dissent from the opinion of the court. Aside from any other question in the case, it is clear that the court below was without jurisdiction. This objection was raised both by the demurrer and answer in that court, and ought, I think, to be sustained. Section 3218 of the Code is express that “jurisdiction of writs of mandamus * * * shall be in the circuit court of the county, or in the circuit or corporation court of the corporation, wherein the record or proceeding is to which the writ relates.”
The proceeding in the present case to which the writ relates-is the discharge of the petitioner and the granting of a certificate of discharge from the Western Lunatic Asylum, which institution is not in Lynchburg, but in Staunton, as is the-superintendent, and consequently the proceeding in question, is there also ; for, although the petitioner is on furlough, she-*779is, in contemplation of law, for the purposes of the present case, as much in the asylum, from which she seeks a discharge-under section 1688 of the Code, as though she were, in point of fact, closely confined therein. So that, if mandamus is the proper remedy in a case like this (which I deny), the application for the writ was addressed to the wrong forum.
Upon the question of jurisdiction, see Beckley v. Palmer, 11 Gratt. 625, and N. & W. R. R. Co. v. Postal Telegraph-Cable Co., 88 Va. 932.
Undoubtedly a lunatic asylum is not the proper place for the confinement of sane persons, but at the same time it is of the utmost importance that the plain provisions of the law in regard to the jurisdiction of the courts of the state should not be ignored or disregarded.
Richardson, J., concurred in the opinion of Lewis, P.
Order reversed.